Citation Nr: 1703306	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  12-18 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran perfected a timely appeal of the rating decision, and the Board denied the appeal in September 2015.  The Veteran then appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a joint motion for remand (JMR), vacated the Board decision, and remanded the matter for compliance with the instructions in the JMR.

To comply with the instructions in the JMR, the Board remanded this matter to the agency of original jurisdiction (AOJ) in May 2016 for additional development.  After completing the requested development, the AOJ returned the matter to the Board.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability has been manifested by no worse than Level II hearing in the right ear and Level IV hearing in the left ear.

2.  At no point has the Veteran's bilateral hearing loss disability been shown to be so exceptional or unusual as to render inadequate the regular schedular standards for rating the disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a compensable evaluation for service-connected bilateral hearing loss on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart, 21 Vet. App. 505 (2007).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for the level of hearing impairment in each ear, based on testing by a state-licensed audiologist to determine the claimant's percent of speech discrimination (based on the Maryland CNC test) and puretone threshold averages.  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Id.

The Veteran most recently received a VA audiological evaluation in April 2015.  At that evaluation, audiometry revealed that puretone thresholds (in decibels) were: 



HERTZ



1000
2000
3000
4000
RIGHT
 35
65
60
65
LEFT
40
65
60
70

The average puretone thresholds were 56 decibels in the right ear and 59 decibels in the left ear.  Speech audiometry revealed that speech recognition was 84 percent in both ears using the Maryland CNC word list.  The diagnosis was bilateral sensorineural hearing loss.  Regarding the functional impact of his hearing loss, the Veteran reported that he had trouble with "word recognition," hearing the television, and hearing people on the phone.  

Applying the rating criteria to the results of the April 2015 VA evaluation, the Veteran has Level II hearing in the right ear and Level III hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Under Table VII, these hearing levels warrant assignment of a noncompensable rating.  Id. at Table VII.  

The Board notes that other hearing evaluations done during the appeal period do not show combined hearing threshold averages and speech discrimination any worse than those shown during the April 2015 VA evaluation.  The Veteran did submit an April 2011 private audiology report, which reflects speech recognition scores of 90 percent in the right ear and 78 percent in the left ear using the Maryland CNC word list.  Puretone threshold testing was not performed.  The Board observes that if the 78 percent left ear speech recognition finding from April 2011 is substituted for the 84 percent left ear speech recognition finding from April 2015, application of Table VI of the rating criteria results in Level IV hearing in the left ear (i.e., a 59 decibel puretone threshold average and a 79 percent speech recognition score).  Then, if this Level IV hearing is combined with the existing Level II hearing in the right ear (based on the April 2015 findings of a 56 decibel puretone threshold average and an 84 percent speech recognition score), a noncompensable rating must still be assigned under Table VII (i.e., Level II hearing in the better ear and Level IV hearing in the poorer ear results in assignment of a noncompensable rating under Table VII).  38 C.F.R. § 4.85.  

The Veteran also submitted October 2010 and March 2011 private audiologic evaluations, which reflect lower speech recognition scores than those found in April 2015.  An October 2014 VA clinical audiological evaluation also included some lower scores.  However, there is no indication that these scores are based on use of the Maryland CNC word list, as required by 38 C.F.R. § 4.85.  

To the contrary, these reports indicate that different types of tests, including the speech recognition threshold (SRT) test, the NU-6 test, and the CIDW-22 test, were used.  

In addition, the Veteran does not contend that the October 2010 or March 2011 evaluations used the Maryland CNC word list.  Rather, when the Veteran was informed that these private test results could not be used for rating purposes, he submitted the April 2011 private speech recognition findings, which are based on the Maryland CNC word list.  

Finally, the Board notes that at a January 2011 VA audiological evaluation, the audiologist referred to the Veteran as having a right ear speech recognition score of 88 percent and a left ear speech recognition percentage score of 88 percent based on the Maryland CNC word list.  The examiner also described the Veteran's speech recognition performance as "good 92 - 80%" in both ears, but did not specify what metric was used in this assessment.  However, in her summation of the tests results, the examiner again stated that the Veteran's speech recognition scores were 88 percent bilaterally, based on the Maryland CNC word list, which qualified as good.  As there is no evidence that the 80 percent assessment is based on use of the Maryland CNC word list, it cannot be used for rating purposes.  

Moreover, the report of examination states twice that the Veteran's speech recognition scores were 88 percent.  Accordingly, the Board has considered the 88 percent score, and not the lower 80 percent description, in determining the Veteran's disability rating.   

In sum, because the Veteran's hearing is not shown to be worse than Level II in the right ear and Level IV in the left ear, the Board has no basis for granting a compensable rating for his bilateral hearing loss under the applicable rating criteria.  

The Board has also considered whether, under 38 C.F.R. § 3.321(b)(1), an extraschedular rating may be awarded.  This regulation provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court addressed the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) at length and held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element in the Thun analysis is determining whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  Id.   

If the first element is met, the second step or element is determining whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When both the first and second elements are met, the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service (Director), for consideration of the third step or element:  determining whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)).

In this case, the first Thun element has been met, as the evidence indicates that the Veteran's audiological test results, and by extension the rating schedule that considers these results, do not adequately contemplate the Veteran's symptoms.  Specifically, audiological testing does not account for the various difficulties reported by the Veteran as due to his bilateral hearing disability.  For example, the record reflects that the Veteran has trouble hearing soft speakers, his spouse, phone conversations, distant speech, television programming, and conversation in complex listening environments.  See October 2014 VA Examination.  He has described problems with distinguishing certain sounds, such as the letter "s," hearing high-pitched sounds clearly, and needing to turn up the volume on the television to the point where it disturbs others.  See VA Form 9, July 2012.  The Veteran also reported problems with word recognition.  See April 2015 VA Examination.  The Board has considered these statements.   

In a March 2015 statement, the Veteran noted his loss of independence due to his disability.  For instance, he is prevented from travelling alone because of his inability to hear announcements on airplanes, subways, and trains.  The Veteran reported difficulty hearing flight attendants, desk clerks, and shopkeepers, whether in person or on the phone, which often requires that information be repeated to him.  Finally, he referred to several areas of his life that are impacted to a great degree by his hearing loss, including safety, independence, enjoyment of social and leisure activities, and relationships.  Id. 

Regarding the second Thun element, the record is absent any indication that the Veteran's bilateral hearing loss has resulted in periods of hospitalization, let alone frequent ones.  There is also no evidence regarding the impact of the Veteran's bilateral hearing loss on occupational functioning.  

For example, the Veteran has not asserted that his disability has a significant impact, such as economic loss, on his occupational functioning.  To that end, the evidence of record shows that the Veteran is retired.  See, e.g., El Paso VA HCS Treatment Records, January 2011.  Critically, there is no evidence or allegation to indicate that the Veteran's bilateral hearing loss was a factor in his retirement, or that the disability compromised or otherwise adversely impacted his employment when he was working.  The Board acknowledges that hearing loss causes some functional impairment, including in many occupational settings.  However, even assuming that the Veteran's hearing loss causes some impairment in the employment setting, there is no indication that such impairment is "marked."  Moreover, there is no evidence of any other related factors, such as frequent periods of hospitalization.  Therefore, the Board finds that the second Thun element is not met.  
  
Turning to the third Thun element, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating, this case was referred to the Director, Compensation Service (Director), in June 2016.  

In the referral memorandum, the RO noted that VA treatment records reflect the Veteran's use of hearing aids, and include a December 2014 report from the Veteran that his hearing was "great" with the hearing aids and his satisfaction was 10/10, or excellent.  

Based on this information, and review of the record as a whole, it was concluded that the Veteran's bilateral hearing loss does not present such an unusual or exceptional disability picture with related factors such as marked interference with employment or frequent periods of hospitalization.  

The Board observes that in Part E of the referral memorandum, it was stated that "[a]n extraschedular evaluation of 10 percent may be granted."  However, a rationale is not provided for this recommendation, and it contradicts the substance of the memorandum, which concluded that the Veteran's bilateral hearing loss does not present such an unusual or exceptional disability picture to warrant extraschedular evaluation.  Thus, the Board does not afford probative weight to the recommendation of a 10 percent evaluation.   

Following receipt of the referral letter, the Director considered the matter and provided a response in June 2016.  The Director determined that the evidence does not establish that the Veteran's service-connected bilateral hearing loss presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  Thus, the Director concluded that entitlement to a compensable extraschedular evaluation is unwarranted.  

In July 2016, the AOJ re-adjudicated the claim and also determined that an extraschedular rating was not warranted before returning the case to the Board. 
The Court stated in Anderson that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the RO's decision not to award an extraschedular rating.  See 22 Vet. App. at 427.  It therefore follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  See Anderson, 22 Vet. App. at 428.

In this case, the Board agrees with the Director's opinion that an extraschedular rating is not warranted for the Veteran's service-connected bilateral hearing loss.  The Board can find no basis in the evidence for assigning an extraschedular rating to accord justice.  Simply stated, the fact that a service connected disability may cause the Veteran certain problems in certain limited situations, it does not provide the basis to find in each case that a compensable evaluation is warranted.    

It is important for the Veteran to understand that the undersigned has reviewed this case in great detail.  While it clear it does cause the Veteran some issues, the Veteran has submitted no evidence showing that his service-connected bilateral hearing loss presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Moreover, the fact that the Veteran has difficulty hearing in certain situations does not mean that justice has not been afforded the Veteran by the assignment of a noncompensable schedular rating.  The Board sympathizes with the hearing difficulty the Veteran experiences.  However, it is bound by the controlling law and regulations.  As the second and third Thun elements have not been met, the Board concludes that entitlement to an extraschedular rating for bilateral hearing loss is not warranted.  See 38 C.F.R. § 3.321(b)(1) (2016).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Board notes that the Veteran is also service-connected for tinnitus rated as 10 percent disabling throughout the appeal period.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an 
"exceptional" circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For the above reasons, the Board finds that the evidence is against a finding that the Veteran's service-connected bilateral hearing loss warrants a compensable initial disability rating, to include on an extraschedular basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

II.  Due Process

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, VCAA notice need not be provided, where, as here, the claim involves an initial rating for service-connected disability, because the VCAA notice provisions are no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), the RO also provided assistance to the Veteran as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's available VA treatment records, as well as private audiological evaluations.  The Veteran has been afforded two VA audiological examinations.  The second examination, provided in April 2015 was in appropriate compliance with the January 2015 remand instructions.  

The Board finds that the RO is also in compliance with the May 2016 remand instructions, which requested referral to the Director, Compensation Service, for extraschedular consideration.  As discussed above, an opinion was obtained from the Director in June 2016.  Thus, the RO has met the requirement of substantial compliance with the May 2016 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); see also Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).
ORDER

An initial compensable disability rating for bilateral hearing loss, to include on an extraschedular basis, is denied.  


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


